Citation Nr: 0111953	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  94-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than August 16, 
1991, for a 100 percent disability rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This appeal arises from a rating decision of March 1993 from 
the New York, New York, Regional Office (RO).


FINDINGS OF FACT

1.  A Department of Veterans Affairs (VA) hospital discharge 
summary for hospitalization beginning on August 20, 1990, for 
treatment that included the veteran's service-connected post-
traumatic stress disorder (PTSD) constituted an informal 
claim for an increased rating.

2.  A claim for an increased disability rating for PTSD, to 
include entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU), 
was received on August 16, 1991. 

3.  The evidence in the claims file shows the veteran was 
unemployable from August 20, 1990.


CONCLUSION OF LAW

The criteria for an effective date of August 20, 1990, for a 
100 percent disability rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5110, 7103(a), 7104(b), 7105 (West 1991 & Supp. 
2000); Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. 
§§ 3.155(a), 3.157, 3.400, 20.1100, 20.1103 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A September 1985 rating decision granted service connection 
for PTSD and assigned a 50 percent disability rating.  The 
veteran was notified of this decision by an October 24, 1985, 
VA letter.

A March 1987 confirmed rating decision continued the PTSD 
rating.  The veteran perfected an appeal as to that decision 
to the Board of Veterans' Appeals (Board).

A September 1987 confirmed rating decision continued the PTSD 
rating.

Rating decisions in October 1987, January 1988, and March 
1988 awarded temporary total (100percent) disability ratings 
due to hospitalization. 

A June 1988 rating decision continued the 50 percent PTSD 
rating.

September 1989 and November 1989 confirmed rating decisions 
continued the disability rating for PTSD.

A January 1990 VA hospital discharge summary, received in 
March 1990, notes PTSD.  The summary indicates there was no 
thought disorder, the veteran was not delusional or 
hallucinatory, he was not psychotic, and he was not terribly 
depressed.  He was a heavy substance abuser, and insomnia was 
present due to alcohol and drug abuse.

A June 1990 decision by the Board denied entitlement to an 
increased disability rating for PTSD.



A February 1990 VA hospital discharge summary, received in 
August 1990, notes a diagnosis of PTSD.  The summary notes 
the veteran was pleasant and accommodating.  He was lethargic 
and depressed, but there were no signs of psychosis.  He was 
clear in his thinking and not delusional.  The veteran had 
difficulty adjusting to living in a civil environment.

An April 1990 VA hospital discharge summary, received in July 
1990, notes an Axis I diagnosis of PTSD and an Axis V 
diagnosis of "poor."  The summary indicates the veteran was 
disabled.

A VA hospital discharge summary for hospitalization from May 
to June 1990, received in August 1990, notes an Axis I 
diagnosis of PTSD and an Axis V diagnosis of "fair."  The 
veteran was alert and oriented, his mood was depressed, 
stream of thought was logical and coherent, and memory was 
grossly intact.  The veteran admitted to suicidal ideation 
without intent.  The summary indicates the veteran was 
disabled.

A VA hospital discharge summary for hospitalization from June 
to July 1990, received in August 1990, notes an Axis I 
diagnosis of PTSD and an Axis V diagnosis of "poor."  The 
veteran was cooperative, and interacted well with others on 
the ward.  The summary indicates the veteran was disabled.

A July 1990 VA clinician statement notes the veteran 
indicated he was having trouble maintaining employment due to 
his PTSD.  A July 17, 1990, statement from a VA physician 
notes the veteran had chronic severe PTSD that prevented him 
from working.

A VA hospital discharge summary for hospitalization from 
August 20, 1990, to September 10, 1990, indicates the veteran 
was admitted for alcohol dependence treatment.  The discharge 
diagnoses were continuous alcohol dependence, rehabilitation, 
and PTSD.  The summary notes the veteran was unemployable.  


October 1990 and December 1991 confirmed rating decisions 
denied entitlement to temporary total disability ratings and 
continued the schedular disability rating for PTSD.

An April 1991 statement from a VA physician who treated the 
veteran in weekly sessions includes an Axis I diagnosis of 
severe chronic PTSD.  The statement notes the veteran was 
unemployable.

A statement from the veteran's representative, received on 
August 16, 1991, requested entitlement to an increased 
disability rating for PTSD, and was accompanied by a VA Form 
21-8940, seeking a TDIU rating.

A September 1991 statement from a VA physician notes the 
veteran was on medication that only partially controlled his 
symptoms.

An October 1991 statement from a VA clinician notes the 
veteran's symptoms were consistent with a diagnosis of PTSD.  
An October 1991 statement from a VA physician to a public 
defender notes that medication only partially controlled the 
veteran's PTSD symptoms.

A March 1993 rating decision granted a temporary total 
disability rating due to hospitalization.  Another March 1993 
rating decision granted a schedular 100 percent disability 
rating for PTSD, effective from December 1, 1992.  

Records from the Social Security Administration, dated in 
1985, note the veteran was disabled due to PTSD beginning in 
November 1984.  These records were received in July 1997.  

A January 1997 rating decision granted the veteran's request 
for an earlier effective date of August 16, 1991, for the 100 
percent disability rating for PTSD.



Analysis

Initially, the Board notes that, during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).

The aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.

The present appeal seeks an earlier effective date.  By 
virtue of the Statement of the Case and Supplemental 
Statements of the Case which have been provided by the RO 
during the pendency of this claim, the veteran and his 
representative have been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Specifically, they were advised in the April 1998 
supplemental statement of the case that an earlier effective 
date was not warranted unless there was evidence of an actual 
increase in the disability documented within one year prior 
to the filing of the claim for an increase.  Therefore, the 
veteran and his representative were advised of the evidence 
necessary to substantiate the claim, i.e., evidence that the 
veteran was 100 percent disabled prior to the date of the 
claim.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (2000). 

A claim that is disallowed by the Board is a final decision.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).

A communication or action, indicating an intent to apply for 
benefits from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  The informal claim must 
identify the benefit sought.  If a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2000).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by the VA will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  This only applies when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(a), (b)(1) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

The effective date for an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2000).

The rating criteria of Diagnostic Code 9411 for PTSD, in 
effect at the time the veteran was granted a 100 percent 
rating for PTSD, provide that the disability will be rated 
under the criteria for psychoneurotic disorders.  These 
criteria provide that a 10 percent rating is warranted where 
emotional tension or anxiety is productive of mild social and 
industrial impairment.  A 30 percent rating is warranted 
where the psychoneurotic symptoms produce reduction in 
initiative, flexibility, efficiency, and reliability to 
produce definite industrial impairment.  A 50 percent rating 
would be appropriate if the disorder is productive of 
considerable industrial impairment and a 70 percent rating is 
warranted if the disorder is productive of severe industrial 
impairment based on the veteran's ability to interact on both 
a social and industrial level, as confirmed by current 
clinical findings.  A 100 percent rating is appropriate when 
the attitudes of all contacts result in virtual isolation in 
the community, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, and the veteran is demonstrably unable to obtain or 
retain employment.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

A September 1985 rating decision assigned a 50 percent 
disability rating for PTSD.  The veteran was advised of this 
decision in an October 24, 1985, VA letter.  No communication 
expressing disagreement with the decision was received within 
the one year time period allowed.  Accordingly, the decision 
became a final determination.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.1103.

A March 1987 rating decision continued the 50 percent 
disability rating for PTSD.  The veteran perfected an appeal 
of that decision to the Board.  Rating decisions in September 
1987, June 1988, September 1989, and November 1989 continued 
the 50 percent disability rating.  A June 1990 Board decision 
denied entitlement to an increased disability rating.  That 
decision by the Board subsumed the March 1987 rating 
decision, and the subsequent RO decisions to the time of the 
Board's June 1990 decision, and considered the evidence in 
the claims file up to that point in time.  Donovan v. West, 
158 F.3d 1377, 1381 (Fed. Cir. 1998) (holding that in the 
context of clear and unmistakable error, an RO decision had 
been subsumed by a subsequent Board decision), cert. denied, 
526 U.S. 1019 (1999).  Absent an appeal to the former U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims), a decision of the Board is final.  Since 
the record does not show that the veteran appealed the 
Board's determination to the Court, the Board's June 1990 
decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

On August 16, 1991, a statement was received from the 
veteran's representative requesting an increased disability 
rating for PTSD, and a TDIU rating.  This was a claim for 
increased benefits, since the benefit sought was identified.  
Since the veteran was in receipt of compensation benefits at 
the time that claim was received, there was no need for the 
veteran to file a formal claim.  The veteran was ultimately 
granted a 100 percent disability rating for PTSD, effective 
from August 16, 1991.  This is consistent with the date of 
receipt of the claim for increased benefits.  38 C.F.R. 
§§ 3.155(a), 3.400 (2000).

Thus, in the present posture of the case, the 100 percent 
disability rating for PTSD was effective from August 16, 
1991.  The Board notes, however, that a report of VA 
hospitalization or examination may be accepted as an informal 
claim.  On August 20, 1990, the veteran was admitted to a VA 
medical facility for treatment of alcohol dependence.  The 
discharge summary shows the diagnoses included PTSD, and it 
indicates the veteran was unemployable.  Since a diagnosis 
treated during the hospitalization in the VA medical facility 
was a service-connected disability, and the date of admission 
is within one year of the August 16, 1991, claim for 
increased benefits, the VA hospital discharge summary is 
accepted as an informal claim.  The beginning date of the VA 
hospital admission was August 20, 1990.  We find that that is 
the date of an informal claim for an increased disability 
rating.  38 C.F.R. § 3.157(a), (b)(1).

Moving forward on that analysis, we note that the VA hospital 
discharge summary for hospitalization from August to 
September 1990 indicates the veteran was unemployable.  
Additionally, an April 1991 statement from a VA physician who 
treated the veteran indicates he had a diagnosis of PTSD and 
that he was unemployable.  Furthermore, the RO received 
records from the Social Security Administration (SSA) which 
show that, in 1985, the veteran had been determined to be 
disabled and thus unemployable due to PTSD.  While such a 
determination by SSA is not controlling for a VA 
determination because that agency applies wholly different 
statutes and regulations, it does provide probative evidence 
as to the employability status of the veteran due to his 
PTSD.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

When the finding of the Social Security Administration is 
considered with the August to September 1990 VA hospital 
discharge summary and the April 1991 VA physician statement, 
the evidence may reasonably be interpreted to show that the 
veteran was unemployable from the August 20, 1990, date of 
his informal claim.  Unemployability is a factor applicable 
to a 100 percent disability rating for PTSD under the 
criteria in effect at the time of the claim.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 
Vet.App. 95 (1994).  Therefore, the veteran is entitled to a 
100 percent disability rating for PTSD from August 20, 1990, 
since this is the date of the informal claim and the date it 
was factually ascertainable that an increase in the 
disability had occurred.  38 C.F.R. §§ 3.157(a), (b)(1), 
3.400(o)(2) (2000).

The Board is cognizant of the contention, advanced by the 
veteran's representative, that earlier instances of medical 
treatment should be considered as initiating a claim for a 
100 percent rating.  The veteran was hospitalized in VA 
facilities in January 1990, February 1990, April 1990, May to 
June 1990, and June to July 1990.  The diagnoses for these 
hospitalizations included PTSD.  These records were not 
contained in the claims file at the time the Board rendered 
its June 1990 decision.  However, these records do not show 
an intent to apply for benefits.  Therefore, it was necessary 
for the veteran to submit a claim and identify the benefit 
sought.  This was not done until August 16, 1991, when the 
veteran's representative submitted a statement seeking an 
increased disability rating.

Moreover, these VA hospitalizations occurred more than one 
year prior to the August 16, 1991, claim for an increase.  
Additionally, while these hospital summaries do show that the 
veteran had impairment due to his PTSD and that he was 
disabled, they do not state that he was unemployable due to 
the disorder.  A July 1990 statement from a VA clinician 
notes the veteran indicated he had trouble maintaining 
employment due to his PTSD, and July 1990 VA physician 
statement indicates the veteran's PTSD prevented him from 
working.  However, these statements are not VA 
hospitalization or examination reports.  Further, they are 
also dated more than one year prior to the August 16, 1991, 
date of receipt of the claim for an increase.  Accordingly, 
these records do not constitute an informal claim for 
increased benefits to warrant an earlier effective date or 
otherwise show that an increase had occurred within one year 
of the August 1991 claim identifying the benefit sought.  
38 C.F.R. §§ 3.155(a), 3.157(a), (b)(1), 3.400(o)(2) (2000).

Based upon the above, an effective date of August 20, 1990, 
is warranted for the 100 percent disability rating assigned 
for the veteran's PTSD.  


ORDER

An effective date of August 20, 1990, for a 100 percent 
disability rating for PTSD is granted, subject to the 
statutes and regulations governing the disbursement of 
monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

